DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Receipt is acknowledged of applicant’s amendment filed June 15, 2022.  Claims 1-28, 37, 39 have been cancelled without prejudice.  Claims 29-36, 38 and 40-51 are pending with claims 34-36 and 40-48 withdrawn as being drawn to a non-elected invention and/or species.
Applicant’s arguments with filed June 15, 2022 with respect to claims 29-33, 38 and 49-51 have been fully considered but they are not persuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 29, 31-33, 38 and 49-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Globerman (US 2006/0100694) in view of Adams et al. (US 6,099,497), and Giesy et al (US 4,824,435).
Regarding claim 29, Globerman discloses a catheter system comprising: a catheter shaft (Ref 800, 802; 900, 906; Figure 8A-D; Figures 9a-b; Para [0179]); a balloon positioned on the distal end of the catheter shaft (Ref 806);and a second elongate member, at least partially outside of the catheter shaft, where the second elongate member defines a second guidewire lumen bonded to the catheter shaft at least along part of the length of the second elongate member (Ref 820; Figure 8D;  Para [0184]; where the elongate member is attached to the top/outside of part of the balloon and is therefore being interpreted as being at least partially outside and bonded to the catheter shaft at least along part of the length of the elongate member by means of the balloon).
Globerman discloses that different features from different embodiments can be included in a single embodiment and additionally states that the device can include multiple additional channels, for example three or four guidewires especially where the device can be used with one or more branches; where one side exiting guidewire channel may be provided for each such side branch; where the side branch might not be at an exact mid of a stented area (Para [0193], [0228]); where Globerman teaches a device having a first elongate member defining a first guidewire lumen at a distal end of the system (Figure 9a, 9b; Ref 900, 906, 902, 910).
Since Globerman discloses that different features from different embodiments can be included in a single embodiment and additionally states that the device can include multiple additional channel, and Figures 9a-b show that the device can include a first elongate member defining a first guidewire lumen, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Figures 8A-D to include a first elongate member defining a first guidewire lumen at the distal end of the system, since such a modification is merely combining different features of Globerman as suggested by Globerman, where the modification provides the device with additional channels as desired. Where one of ordinary skill in the art would recognize that adding an additional channel to the distal end of the embodiment of Figures 8A-D, which included a second elongate channel on the top of the device, combined with the teaching that channels may be provided for different side branches, would result in the second elongate member offset in a circumferential direction about the catheter shaft from the first elongate member.
Globerman discloses all of the claimed limitations above including a second elongate member at least partially outside the catheter shaft and defining a second guidewire lumen, and also discloses that the second guidewire lumen defined by the second elongate member can be contiguous with a channel defined in the non-balloon body (i.e. shaft) of the catheter (Ref 820; Para [0185]; where the second guidewire lumen can be contiguous with a channel defined in the catheter shaft) but fails to disclose that the second elongate member is at least partially outside of the catheter shaft and at least partially within the catheter shaft such that the second elongate member transitions from within the catheter shaft to outside the catheter shaft through an exit point.
However, Adams, in the same field of art, namely, stent delivery balloon catheters, teaches that it is well known for an elongate member (Ref 182, Figure 18) to be at least partially outside of a catheter shaft (Ref 122, where Figure 18 shows the distal part of Ref 182 is outside of the catheter shaft Ref 122 and outside of the balloon attached to the catheter shaft) and at least partially within the catheter shaft (Ref 182, 122; Figure 18, C12, L30-43) such that the elongate member transitions from within the catheter shaft to outside the catheter shaft through an exit point (Figure 18; Ref 182, 136, 122, see Figure 18 annotated see below), where the second elongate member is within the catheter shaft proximal to the exit point (Figures 18 annotated see below) and outside the catheter shaft distal to the exit point (Figure 18 annotated see below), and wherein the second elongate member defines a second guidewire lumen (Ref 136, where guidewire Ref 60 passes through the second elongate member and therefore defines a second guidewire lumen) bonded to the catheter shaft at least along part of the length of the second elongate member (Ref 182, 122; Figure 18 annotated see below; where the portion of the second elongate member proximal of the exit point is within the catheter shaft and therefore the second elongate member is bonded to the catheter shaft at least along the part of the length that is proximal of the exit point).

    PNG
    media_image1.png
    588
    720
    media_image1.png
    Greyscale

Since Globerman discloses a second elongate member at least partially outside the catheter shaft and discloses that the second guidewire lumen defined by the second elongate member can be contiguous with a channel defined in the non-balloon body (i.e. shaft) of the catheter, where the second elongate member defines a second guidewire lumen and Adams teaches that it is well known for an elongate member defining a guidewire lumen to be outside the catheter shaft and partially within the catheter shaft such that the elongate member transitions through an exit point, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the second elongate member to transition from within the catheter shaft to outside the catheter shaft through an exit point instead of the transition of just the guidewire lumen as suggested by Adams, since such a modification provides an well-known alternate method of providing a contiguous guidewire lumen/channel from outside the balloon to within a portion of the catheter while providing structural integrity to the guidewire lumen to enable efficient and accurate delivery to a desired site over multiple guidewires.
Globerman as modified by Adams discloses all of the claimed limitations above including a first elongate member defining a first guidewire lumen on a distal end of the balloon but fails to disclose that the elongate member is outside of the balloon and bonded to a distal end of the balloon.
However, Giesy teaches a balloon catheter with a small guidewire lumen outside of the balloon and secured to the outside of the distal end of the balloon and threaded over a guidewire (Ref 10d, 46, 14d; where the guidewire lumen is secured to the outside of the balloon and is therefore being interpreted as bonded to a distal end of the balloon).
Since Globerman as modified by Adams discloses a first elongate member at the distal end of the device, discloses embodiments where an elongate member can be bonded to the outside of a balloon and additionally discloses the device can include multiple additional channels for different side branches as desired and Giesy teaches that a separate member forming a guidewire lumen can be bonded to an outside of the balloon at the distal end of the balloon, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first elongate member to be bonded to an outside of the balloon as suggested by Giesy, since such a modification provides an alternate short guidewire lumen for the distal end of a balloon catheter that would have yielded predictable results, namely, allowing the balloon catheter to slide and be guided to a desired site over a guidewire.
Regarding claim 31, Globerman discloses a stent positioned on the balloon (Ref 810).
Regarding clam 32, Globerman discloses that the stent has a dedicated side opening, and wherein the distal end of the second guidewire lumen is disposed near the side opening (Ref 810, 1200, 1222; Figures 12A-B; Para [0179],).
Regarding claim 33, Globerman discloses that the stent has openings and wherein the distal end of the second guidewire lumen extends through the openings (Para [0136]-[0137]).
Regarding claim 38, Globerman discloses that the second elongate member attaches to the catheter shaft at a location on the balloon (Ref 820, 806; Figure 8d).
Regarding claim 49, Globerman discloses that the first elongate member is a separate component from the second elongate member (Ref 820, 910, 902; where the elongate members are not continuations of one another and are therefore being interpreted as being separate components).
Regarding claim 50, Globerman as modified in claim 29 above discloses that the first elongate member and the second elongate member are longitudinally offset (Figures 8a-d, 9a-b; Ref 820, 910, 902; wherein the first elongate member is at the distal end and the second elongate member is shown as being toward the middle of the balloon and therefore the two elongate members are being interpreted as being longitudinally offset with one another).
Regarding claim 51, Globerman discloses that the elongate members are fixedly attached to the catheter shaft (Figures 8a-d; 9a-b; Ref 820, 910, 902; where the elongate members are attached to the catheter shaft and are therefore being interpreted as being fixedly attached).

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Globerman (US 2006/0100694) in view of Adams et al. (US 6,099,497), and Giesy et al (US 4,824,435) as applied to claim 29 above and further in view of Reesemann et al. (US 5,395,332).
Regarding claim 30, Globerman as modified by Adams and Giesy discloses a short guidewire lumen at the distal end of the balloon but fails to explicitly disclose the dimensions of the guidewire lumen.
However, Reesemann teaches a short guidewire lumen at the distal end of a balloon; wherein the guidewire lumen is less than 15mm (Ref 145; abstract; C4, L64-C5, L10; C11, L33-50; C13, L59-C14, L9; C16, L67-C17, L23).
Since Globerman in view of Adams and Giesy discloses a short guidewire lumen at the distal end of the balloon and Reesemann teaches that it is well known in the art for short guidewire lumens to be less than 15mm, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the guidewire lumen of Globerman as modified by Adams and Giesy to be less than 15mm as suggested by Reesemann, since such a modification allows the catheter to be used with a guide wire which has already established a path, while allowing the distal end to remain flexible.

Response to Arguments
Applicant’s arguments with filed June 15, 2022 with respect to claims 29-33, 38 and 49-51 have been fully considered but they are not persuasive. 
Applicant argues that Globerman and Adam’s fail to teach a second elongate member that is at least partially outside the catheter shaft and at least partially within the catheter shaft, where the second elongate member transitioning from within the catheter shaft to outside the catheter shaft through an exit point since the interpretation of Adams is contradictory to the disclosure of Adam, where Ref 182 never enters the shaft itself.
The Examiner respectfully disagrees and notes Adams teaches that the tube#182 is connected to the lumen in the shaft#122 and therefore extends at least partially into the lumen of the shaft#122 to connect to the lumen in the shaft#122.  Furthermore, Adams teaches that the tube#182 could be made longer than shown. Additionally, in numerous other locations in Adams, it is discussed that additional material (i.e. a tubular member) can be inserted into a lumen to provide additional structural integrity to the lumen (see C10, L24-31, C11, L66-C12, L14).  Furthermore, with respect to Figures 2a-b, Adams additionally discusses that the sheath Ref 22 can be a dual lumen extension which forms part of the catheter and therefore the other catheter Ref 30 can be similarly shown to extend from outside of the catheter Ref 28/22 to a position within the catheter Ref 22. Since Adams discusses that the tube connects to the lumen in the shaft and Annotated Figure 18 shown above appears to show the tubular member extending from outside of the catheter, transitioning through an exit point and extending into the shaft, along with the statements above, one of ordinary skill in the art would recognize that the tube of Adams extends both inside and outside of the shaft to provide additional structural integrity to the lumen and therefore the limitations are met and the arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L COLELLO whose telephone number is (571)270-3212. The examiner can normally be reached Mondays 8-5pm, Tuesday-Thursdays 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.L.C/Examiner, Art Unit 3771   

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771